
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3534
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 31, United States Code, to
		  revise requirements related to assets pledged by a surety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Security in Bonding Act of
			 2012.
		2.Surety bond
			 requirementsChapter 93 of
			 subtitle VI of title 31, United States Code, is amended—
			(1)by adding at the
			 end the following:
				
					9310.Individual
				suretiesIf another applicable
				law or regulation permits the acceptance of a bond from a surety that is not
				subject to sections 9305 and 9306 and is based on a pledge of assets by the
				surety, the assets pledged by such surety shall—
						(1)consist of eligible obligations described
				under section 9303(a); and
						(2)be submitted to
				the official of the Government required to approve or accept the bond, who
				shall deposit the assets with a depository described under section
				9303(b).
						;
				and
			(2)in the table of
			 contents for such chapter, by adding at the end the following:
				
					
						9310. Individual
				sureties.
					
					.
			3.GAO study
			(a)StudyThe Comptroller General of the United
			 States shall carry out a study on the following:
				(1)All instances during the 10-year period
			 prior to the date of the enactment of this Act in which a surety bond proposed
			 or issued by a surety in connection with a Federal project was—
					(A)rejected by a
			 Federal contracting officer; or
					(B)accepted by a
			 Federal contracting officer, but was later found to have been backed by
			 insufficient collateral or to be otherwise deficient or with respect to which
			 the surety did not perform.
					(2)The consequences
			 to the Federal Government, subcontractors, and suppliers of the instances
			 described under paragraph (1).
				(3)The percentages of all Federal contracts
			 that were awarded to small disadvantaged businesses (as defined under
			 section
			 124.1002(b) of title 13, Code of Federal Regulations) and
			 disadvantaged business enterprises (as defined under
			 section
			 26.5 of title 49, Code of Federal Regulations) as prime
			 contractors in the 2-year period prior to and the 2-year period following the
			 date of enactment of this Act, and an assessment of the impact of this Act and
			 the amendments made by this Act upon such percentages.
				(b)ReportNot later than the end of the 3-year period
			 beginning on the date of the enactment of this Act, the Comptroller General
			 shall issue a report to the Committee on the Judiciary of the House of
			 Representatives and the Committee on Homeland Security and Government Affairs
			 of the Senate containing all findings and determinations made in carrying out
			 the study required under subsection (a).
			
	
		
			Passed the House of
			 Representatives May 15, 2012.
			Karen L. Haas,
			Clerk
		
	
